Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 is given the wrong status identifier. This claim was acted on in both previous office actions and continues to read on the election due to the presence of “styrene based polymers” in the Markush group.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 calls for a matrix other than claim 1’s styrenic based polymer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,8 and 14-19 are rejected under 35 U.S.C. 103 as obvious over Smith 2001/0056150.
	Smith claims (#9) a blend of 1-99% thermoplastic and 99-1% of redox initiated emulsion polymerized particles. The thermoplastic (paragraph 50) may be SAN, ABS etc (ie applicant’s “a”). Preferably, the particle is a MMA/butylacrylate/opt butylmethacrylate copolymer in a 55-97/3-20/0-25 ratio (paragraph 52) of 0.2-15 million MW (paragraph 53) which suggests applicant’s “b”. The redox initiator system may include a persulfate (paragraph 27).
	Although no example combines styrenic resin with the processing aid, the reference suggests applicant’s limitations sufficiently to render the claims obvious.
In regards to the polydispersity (Mw/Mn), applicant’s claim encompasses most practical values given Mw/Mn always is greater than 1. Therefore the claimed Mw/Mn limitation would have been obvious.

	In regards to applicant’s dependent claims:
	Adding pigments/colorants to any polymeric composition would have been prima facie obvious to one of ordinary skill.
	The compositions may be extruded into sheets (paragraph 50).


Claims 1,2,8 and 14-19 are rejected under 35 U.S.C. 103 as obvious over Smith 2001/0056150 in view of the Mekhilef article in the Journal of Vinyl & Additive Technology.
 Smith applies as explained above.
Smith does not explicitly report the Mw/Mn of the acrylic processing aid. Mekhilef (table 1) reports such values for acrylic processing aids. 
It would have been obvious to ensure the polydispersity for acrylic processing to be somewhere between 2-30 – ie a range that would necessarily encompass Mw/Mn for most acrylic processing aids.

Claims 1,2,8 and 14-19 are rejected under 35 U.S.C. 103 as obvious over Disson 2010/0075088.
	Disson claims (#19) a blend of thermoplastic with 5-12%% of a copolymer. The thermoplastic may be ASA, ABS etc (see Disson’s claim #2) which qualify as applicant’s “a”. The copolymer is preferably a 80-90/20-7/10-3 terpolymer of MMA/butylacrylate/styrene (see Disson’s claim 12). The MW of the terpolymer is preferably 4-8 million (paragraph 29). The initiator used in making the terpolymer may be a persulfate (paragraph 34). Therefore, the terpolymer qualifies as applicant’s “b”.
	Although no example combines styrenic resin with the processing aid, the reference suggests applicant’s limitations sufficiently to render the claims obvious.
In regards to the polydispersity (Mw/Mn), applicant’s claim encompasses most practical values given Mw/Mn always is greater than 1. Therefore the claimed Mw/Mn limitation would have been obvious.

	In regards to applicant’s dependent claims:
	The terpolymer can be emulsion polymerized (paragraph 31).
	Adding pigments/colorants to any polymeric composition would have been prima facie obvious to one of ordinary skill.
	The compositions may be extruded  (paragraph 41).
	The compositions may be used to make expanded sheets (paragraph 44) when a blowing agent is included (paragraph 43).

Claims 1,2,8 and 14-19 are rejected under 35 U.S.C. 103 as obvious over Disson 2010/0075088 in view of the Mekhilef article in the Journal of Vinyl & Additive Technology.
 Disson applies as explained above.
Disson does not explicitly report the Mw/Mn of the acrylic processing aid. Mekhilef (table 1) reports such values for acrylic processing aids. 
It would have been obvious to ensure the polydispersity for acrylic processing to be somewhere between 2-30 – ie a range that would necessarily encompass Mw/Mn for most acrylic processing aids.


Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 

Applicant argues that Smith would include some metal residue – not persulfate residue in the high MW process aid.
This is not convincing. Smith indicates his redox initiator system may include a persulfate (paragraph 27).
Applicant argues that Smith is unclear what amounts of the high MW acrylic polymer should be used when in combination with styrenic polymers.
This is unconvincing. Smith’s claim 9 calls for a mix of 1-99 of the generic thermoplastic and 99-1 of the additive “b”. The generic thermoplastic may be ABS, SAN, PVC etc (paragraph 50). The relative amounts overlap applicant’s range which is sufficient for prima facie obviousness for any sub-range. Furthermore, Smith (paragraph 50) specifically states “used as processing aids in vinyl chloride resins such as PVC,CPVC …as well as a number of thermoplastic resins known in the art including ….ABS plastics, SAN… . Clearly, Smith intends “b” to be added to ABS and SAN as a processing aid. Processing aids are most commonly added in minor quantities to a matrix polymer. This further narrows the 1-99/99-1 range for one of ordinary skill.
Applicant argues that Smith fails to teach a polydispersity index for the processing aid.
This is not convincing as the claimed 2-30 encompasses nearly all practical values. Nor does applicant comment on the inherent polydispersity of Smith’s 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/18/21